Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  7/21/2022. The instant application has claims 1-13 pending. The system, method and medium for splitting the IP address for sending to second-level servers and splitting data fragments for sending to first-level servers. There a total of 13 claims.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-13  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recent amendments are not shown in any of the drawing or  must be shown or the feature(s) canceled from the claim(s). The amendments relating to first-level server, second-level server and first key shared with sender and second key shared with sender.  No new matter should be entered. And amendments involving new matter will be rejected under 35 USC 132(a).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The instant claims recites an apparatus/device/system that also includes a process for using the apparatus/device/system is indefinite. A claim cannot be both claim types, i.e. apparatus claim and also an method claim.   See MPEP 2173.05(p), II citation below with underline for emphasis.


2173.05(p)    Claim Directed to Product-By- Process or Product and Process [R-10.2019]

II.    PRODUCT AND PROCESS IN THE SAME CLAIM 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In contrast, when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites the product comprising code instructions for claim 1 but it can include other codes in addition to code for claim 1, thus broadening the scope of independent claim 12. Claim 13 recites an device for implementing steps of claim 1 but it can includes steps for performing other steps in addition to claim 1 thus broadening the scope of independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,8-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7171493 to Shu in view of Dynamic Multipath Onion Routing in Anonymous Peer-To-Peer Overlay Networks to Landsiedel1 and further in view of Detecting and Blocking Onion Router Traffic Using Deep Packet Inspection to Saptura.

Regarding Claim 1, 12-13, Shu discloses An anonymization method for communicating data in an IP communication network, from a sender to a receiver, the method comprising: setting up an anonymization connection between a sender having a plurality of network interfaces and a receiver having at least one IP address, by: selecting a plurality of first-level servers and assigning a first-level server to each network interface, and selecting a plurality of second-level servers and assigning a second-level server to respectively an assigned first-level server, Fig. 5 item 141, 144, 143, the message is split and assigned to different addresses & Fig. 4 item 118S ,118R, 118D represents the different levels); transmitting, by each of the plurality of network interfaces, fragments of the IP address of the receiver respectively to an assigned, second-level server[[s]], according to the first key; transmitting, by each assigned second-level server, the received IP address fragment to a single server called master server, said master server being able to reconstruct the IP address of the receiver(Col 12 Ln 7-23, the different paths from different N message segments are recovered);transmitting, by each assigned first-level server, the received data fragment to the respective assigned second-level server

But Shu does not disclose the key being used. 

In the same field of endeavor as the claimed invention, Landsiedel discloses the wherein each of the assigned first-level server having a second key  (Fig. 1 item Encrypted with public key of Hop 4); transmitting, by each of the plurality of network interfaces, data fragments of a data packet, to respectively the assigned  first-level server[[s]], according to [[a]] the second key; wherein each of the assigned second-level server having a first key (Fig. 1 item Encrypted with public key of hop 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Shu  invention to incorporate using of encryption keys for the advantage of  relay and each successor are the only one with message segment as taught in Landsiedel see § III Introducing the MORE approach.

Shu nor Landsiedel disclose the sharing of keys with sender. In the same field of endeavor as the claimed invention, Saputra discloses the first public key shared with sender and an second public key shared with sender see § III. How It Works.

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Shu  invention to incorporate sharing first and second keys with sender  for the advantage of promoting an sender link to TOR network as taught in Saptura see V. TOR Characteristics.


Regarding Claim 2 . But Shu does not disclose the key being used. Landsiedel discloses The method as claimed in claim 1, wherein the step of transmitting, by the plurality of network interfaces, data fragments to respectively  the assigned of first-level servers, consists in: transforming the data packet to be transmitted into as many data fragments as there are network interfaces, said transformation of the packet being done according to the second key (Fig. 1 Encrypted with Public key of hop 3) and transmitting each data fragment to a first-level server via a different network interface, each first-level server being assigned to a network interface(Fig. 1item Encrypted with Hop 3).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Shu  invention to incorporate using of encryption keys for the advantage of  relay and each successor are the only one with message segment as taught in Landsiedel see § III Introducing the MORE approach.
Regarding Claim 3. Shu discloses the method as claimed in claim 2, comprising, before transforming of a data packet, allowing the sender to select and authenticate as many first-level servers as there are network interfaces from among the plurality of first-level servers, and to set up a single communication circuit between each network interface and a selected first-level server(Fig. 2 item 118, 114). 

Regarding Claim 8 Shu discloses  the method as claimed in claim 1,  comprising select a master server from among the second-level servers(Fig. 4 item 118D, 118S, 118R).  


Regarding Claim 9. Shu discloses the method as claimed in claim 1,  wherein of transmitting, by each assigned second-level server, the received IP address fragment to a single server, comprises transmitting said fragments to a single server called return server, said return server being able to reconstruct the IP address of the receiver and to synchronize the second-level servers in TCP exchanges with the receiver(Col 5 Ln 4-9 & Col 5 Ln 44-55, the hops between the source and destination before reassembled).


Regarding Claim 10. Shu discloses the method as claimed in claim 9, further comprising: anonymously sending a data packet from the receiver to the return server(Col 3 Ln 20-42); transmitting, from the return server to the selected second-level servers, data fragments generated via a third key  (Col 3 Ln 20-42); transmitting, by each second-level server, the received data fragment to an assigned first- level server (Fig. 10 Step230); transmitting, by each first-level server, the received data fragment to the sender(Fig. 10 item S210); and reconstructing, by the sender, the data packet from all the received data fragments(Col 5 Ln 44-55, reassemble the packet for retransmission).  

Regarding Claim 11. Shu discloses the method as claimed in claim 10, wherein the second and third keys are identical(Fig. 5 item Encoder, the encoder represents the secret mechanism).

	Conclusion	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Landsiedel and Saptura references are already in file as of 7/15/2022.